DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites roughness values “by laser microscopy” and should recite “measured by laser microscopy” to properly denote this is a measuring technique per Paragraph 63 of the originally filed specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takami (JP2013-095991 – copy provided by applicant).
Considering claim 1, Takami teaches a metallic foil for heat dissipation with a roughening layer of nickel alloy particles thereon (abstract).  The metal foil is made of copper, steel, etc. (Paragraph 15).  The nickel roughening layer is formed by electrolysis with salts of nickel, including nickel sulfate and nickel chloride, in a concentration of 15-30 g/L, ammonia in a concentration of 5-30 g/L, a bath pH of 4-7, a temperature of 30-60 ˚C, and a current density of 10-30 A/dm2 (Paragraph 19).  Specific examples are also taught (Paragraph 28-56).  Applicant discloses where the roughened nickel layer is formed by electrolytic plating from a bath containing nickel sulfate in 10-100 g/L and ammonia in a concentration of 0.3-30 g/L (Paragraph 28), a pH of 4.0-8.0 (Paragraph 29), a current density of 5-40 A/dm2 (Paragraph 30), and a temperature of 25-60 ˚C (Paragraph 31).  
Takami does not specifically teach the claimed brightness L* and glossiness of 85˚ as claimed.  However, the method of forming the roughening layer taught by Takami is substantially identical to that which applicant discloses as forming the claimed roughened nickel-plated sheet and one would reasonably expect the roughening nickel layer taught by Takami to possess these features as substantially identical materials treated in a substantially identical manner are expected to behave the same, absent an objective showing.  See MPEP 2112.
Considering claims 2-3, Takami teaches stainless steel foils (Paragraph 18).
Considering claim 4, Takami teaches where the thickness of the foil is 10-100 microns (i.e. 0.01-0.1 mm) (Paragraph 18).  See MPEP 2131.03 and 2144.05.
Considering claim 5, Takami teaches where the nickel amount is 0.6-6 g/m2 (Paragraph 19).  See MPEP 2131.03 and MPEP 2144.05.
Considering claim 6, Takami teaches where the Rz roughness of the roughened surface is 2-6 microns (Paragraph 23).  Takami does not specify the Ra roughness as claimed.  However, as outlined above, Takami teaches a substantially identical roughened foil and treatment method as that which is claimed and disclosed and therefore one would reasonably expect the foil of Takami to possess the claimed Ra roughness, absent an objective showing.  See MPEP 2112.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tamura et al. (US 4,058,439) teaches Ni-platings with a controllable glossiness.  Matsuda et al. (US 2004/0191560) teaches a Cu foil with a Ni roughening layer having a L* similar to that which is claimed.  Kim et al. (US 2015/0212244) teaches a metal body with an optional Ni layer and L* similar to that which is claimed.  Tani et al. (US 2016/0102414) teaches a Ni-plated steel with controllable glossiness.  Cheng et al. (US 9,707,738) teaches Cu foil with Ni-plating and L* values similar to that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784